Citation Nr: 1730728	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-17 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial rating for a right hip disability, currently rated as 30 percent disabling prior to August 22, 2016 and 90 percent disabling thereafter. 

2.  Entitlement to a higher initial rating for a left hip disability, currently rated as 30 percent disabling prior to August 22, 2016 and 50 percent disabling thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent for a right leg length discrepancy, to include an extraschedular rating.

4.  Entitlement to an initial rating in excess of 30 percent for atrophy of the right lower extremity.

5.  Entitlement to an effective date earlier than August 22, 2016 for the award of service connection for atrophy of the right lower extremity.

6.  Entitlement to an effective date earlier than October 31, 2001 for the award of service connection for a right hip disability.

7.  Entitlement to an effective date earlier than October 31, 2001 for the award of service connection for a left hip disability.

8.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

9.  Entitlement to special monthly compensation (SMC) based on housebound criteria from September 1, 2002.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947 and from September 1950 to September 1954.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and August 2014 and September 2016 rating decisions from the RO in Phoenix, Arizona.   

Jurisdiction over the claims file is currently held by the Phoenix RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the right and left hips and atrophy of the right lower extremity, an earlier effective date for the award of service connection for atrophy of the right lower extremity, and entitlement to TDIU and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right leg length discrepancy manifests a right leg that is no more than 3.5 centimeters (cms.) shorter than the left leg with an antalgic Trendelenburg gait.

2.  The Veteran's claims for entitlement to service connection for bilateral hip disabilities were received on October 31, 2001; entitlement to the benefit arose on November 19, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right leg length discrepancy are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5275 (2016).  

2.  An effective date earlier than October 31, 2001 for the award of service connection for a right hip disability is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.

3.  An effective date earlier than October 31, 2001 for the award of service connection for a left hip disability is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Increased Rating Claim

Service connection for a right leg length discrepancy was granted in the August 2014 rating decision on appeal as secondary to the service-connected hip disabilities.  An initial 10 percent evaluation was assigned effective September 7, 2010.  The Veteran contends that an increased rating is warranted as the disability is debilitating and impairs his ability to ambulate or perform other physical activities.   

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).
The Veteran's disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5275 pertaining to shortening of the lower extremity.  A rating of 10 percent is warranted for shortening of 3.2 to 5.1 cms.  A rating of 20 percent is warranted for shortening of 5.1 to 6.4 cms.; a rating of 30 percent for 6.4 to 7.6 cms.; a rating of 40 percent for 7.6 to 8.9 cms.; a rating of 50 percent for 8.9 to 10.2 cms.; and a rating of 60 percent for over 10.2 cms.  Id.  A Note following Diagnostic Code 5275 provides that this diagnostic code should not be combined with other ratings for fracture or faulty union in the same extremity.  Id.  

The Veteran's shortened right leg is a residual of his 2001 bilateral hip replacement surgeries and was first documented in his private treatment records following the total hip arthroplasties.  Upon VA examination in July 2014 and August 2016, the right leg was measured as 3.5 cms. shorter than the left.  There is no indication the Veteran' right leg is any shorter than 3.5 cms. when compared to the left leg and the Veteran was observed by the August 2016 VA examiner to utilize a right heel lift to assist with his gait and leg pain.  An increased rating is not warranted under Diagnostic Code 5275 without evidence that the leg length discrepancy measures between 5.1 to 6.4 cms.  This amount of shortening is simply not present in this case and an increased initial rating is not appropriate.

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  To the extent the Veteran argues that the right leg length discrepancy results in a separate disability of the hip or leg, the Board observes that the Veteran is already service-connected for bilateral hip disabilities under Diagnostic Code 5054 for residuals of a hip prosthesis.  The right hip is currently rated as 90 percent disabling and the left hip is rated as 50 percent disabling.  The ratings assigned to both hips specifically contemplate symptoms of painful limited motion, weakness, the use of assistive devices, and functional factors resulting in impairment to activities with repetitive use, flare-ups, and other exacerbations and use.  See Deluca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board further notes that no VA examiner or treating health care provider has identified any other impairment that is specific to the service-connected right leg length discrepancy and associated gait dysfunction.  The Veteran was examined in July 2014 to determine the severity of the right leg shortening, and the examiner identified symptoms and impairment affecting the hips and legs.  These manifestations are already contemplated by the ratings assigned to the bilateral hips and any additional ratings would violate the rule against pyramiding in 38 C.F.R. § 4.14 ("The evaluation of the same disability under various diagnoses is to be avoided.").  The July 2014 VA examiner also specifically found that the Veteran did not have an ankle disability due to the leg length discrepancy.  Therefore, separate ratings based on impairment caused by the service-connected right leg shortening are not warranted.  The Board has also considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher initial schedular rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Board is not obligated to analyze whether extraschedular referral (either on an individual or collective basis) is warranted in all cases.  The Board must discuss extraschedular ratings only if the issue is argued or raised by the record.  Yancy v. McDonald, 27 Vet. App. 484 (2016).  In this case, the Veteran specifically argues that an extraschedular rating is appropriate for the leg length discrepancy based on its impairment to his daily and occupational activities.  The Veteran further contends that the schedular criteria do not "adequately contemplate his total disability picture."  

The Court of Appeals for Veterans Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right leg shortening.  The Veteran's right leg is 3.5 cms. shorter than the left and this discrepancy is specifically contemplated by Diagnostic Code 5275.  The Veteran's representative argues in May 2017 correspondence that the schedular criteria are inadequate to rate the leg length discrepancy as the Veteran's shortened leg and abnormal gait are "highly debilitating" and restrict the Veteran's "physical activities, including exercising and working professions that require any kind of lifting, standing, pushing, or pulling, or walking."  The representative also contends that the Veteran is limited in his ability to squat, climb, or bend without assistance due to the shortened right leg.  The representative does not identify what specific symptoms result from the leg length discrepancy that result in these functional limitations, and the above arguments instead appear to focus on the second prong of the Thun test, i.e. whether there is an exceptional or unusual disability picture.  

Despite the representative's focus on the second part of the extraschedular test, the Board must first determine whether the Veteran's leg length discrepancy is adequately rated by the schedular criteria.  The impairment described by the Veteran and his representative is the type associated with restricted range of motion, pain with motion, and the other functional factors contemplated by 38 C.F.R. §§ 4.40, 4.45, 4.59 and case law such as DeLuca and Mitchell.  As discussed earlier in this decision, the Veteran is already in receipt of separate disabling ratings for the symptoms and impairment resulting from the service-connected residuals of a bilateral hip replacement.  These residuals include painful limited motion of the lower extremities, weakness, and the use of assistive devices with ambulation and other movement.  In addition, there is no competent evidence that the Veteran's leg length discrepancy results in these types of symptoms as separate from the hips, such as limitation of motion of any other bodily part.  The November 2009, July 2014, and August 2016 VA examiners have only ever identified an abnormal gait associated with the leg length discrepancy and have attributed the Veteran's other symptomatology to his severe bilateral hip problems.  The July 2014 and August 2016 VA examiners also found that the Veteran utilized a cane and heel lift to alleviate any pain associated with his shortened right leg.  In short, there is no competent evidence the right leg disability is of such severity and symptoms that the schedular criteria, which specifically contemplates the amount of the length discrepancy, are not adequate.  

To the extent the Veteran also contends that the right leg length discrepancy presents an exceptional or unusual disability picture, the Board observes that all the impairment identified by the Veteran and his representative is associated with the service-connected residuals of bilateral hip replacements.  The impairments to ambulation, prolonged sitting and standing, other movement, and employment identified by the representative in the May 2017 correspondence were attributed to the Veteran's hip disabilities by the 2009, 2014, and 2016 VA examiners.  The Veteran utilizes assistive devices and a right heel lift to counter the manifestations of his leg length discrepancy, and there is no indication the shortened right leg results in related factors such as marked interference with employment or frequent periods of hospitalization.   

The Board therefore finds that the rating criteria are adequate to evaluate the Veteran's disability and the right leg length discrepancy does not result in an exceptional or unusual disability picture.  Accordingly, the Board will not refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating warranted.


Earlier Effective Date Claim

Service connection for right and left hip disabilities was granted in an October 2009 Board decision.  The RO implemented the grant of service connection in the January 2010 rating decision on appeal and assigned an effective date of October 31, 2001 for the disabilities characterized as right and left hip loss of motion and surgical scar; post-op total hip replacement.  Separate staged disability evaluations were also assigned in the January 2010 rating decision.   The Veteran contends that earlier effective dates are warranted for the award of service connection for the right and left hip disabilities.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The Veteran's claims for entitlement to service connection for right and left hip disabilities were received by VA on October 31, 2001.  As noted above, service connection was granted in the January 2010 rating decision on appeal and an effective date of October 31, 2001 was assigned-the date of receipt of the claims.  The record does not contain any earlier communications from the Veteran indicating an intent to claim service-connected compensation benefits for a bilateral hip disability.  In a statement accompanying the September 2010 notice of disagreement (NOD), the Veteran contends that an effective date back to 1991 or 1992 is appropriate, as he first filed a claim for service connection at that time.  Review of the claims file shows that the Veteran filed multiple claims for service connection prior to October 2001; however, none of these claims mentions or makes reference to a hip disability.  Instead, claims received by VA in May 1987, March 1991, and April 1996 pertained to heart, lung, knee, and dental disabilities.  Therefore, the Veteran's claims for entitlement to service connection for right and left hip disabilities were received on October 31, 2001.

The Board must now determine when entitlement to the benefit sought arose.  The award of service connection for bilateral hip disabilities in the October 2009 Board decision was based on a private medical opinion dated November 19, 2002 and providing a nexus between the current hip disabilities and injuries during active service.  The applicable regulation in this case is clear-the effective date of an original award of service connection is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  In this case, entitlement to the benefit arose in November 2002, after the date the Veteran's claim was received by VA in October 2001.  The appropriate effective date for the award of service connection for right and left hip disabilities is therefore November 19, 2002.  The currently assigned effective date of October 31, 2001 is earlier than November 19, 2002, and there is therefore no legal basis for an earlier effective date.  The claim must be denied.
ORDER

Entitlement to an initial rating in excess of 10 percent for a right leg length discrepancy is denied, to include an extraschedular rating.

Entitlement to an effective date earlier than October 31, 2001 for the award of service connection for a right hip disability is denied.

Entitlement to an effective date earlier than October 31, 2001 for the award of service connection for a left hip disability is denied.


REMAND

The Board regrets further delay in this case, but finds that a remand is necessary to further develop the record.  Regarding the claims for higher initial ratings for the bilateral hip disabilities, a new examination is necessary to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if appropriate, with range of motion measurements of an opposite undamaged joint.  The Veteran's hips were most recently examined by VA in August 2016, but unfortunately, the examination report does not meet the specifications of Correia.  The examination reports contain range of motion testing for what is presumably active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  An additional examination is therefore necessary under 38 C.F.R. § 3.159 (c)(4) to ensure compliance with the decision in Correia. 
 
Additional development is also necessary to obtain records of treatment from several VA facilities, including the Las Vegas, Seattle, and Loma Linda VA Medical Centers (VAMCs).  Additionally, a copy of the July 2014 VA examination report should be uploaded to the Veterans Benefits Management System (VBMS).  The report is currently only available on the Legacy Content Manager.  
With respect to the claims for entitlement to a higher initial rating and earlier effective date for atrophy of the right lower extremity, a remand is necessary to provide the Veteran a statement of the case (SOC) in response to the January 2017 NOD.  See Manlicon v. West, 12 Vet. App. 238 (1999).  The claims for entitlement to TDIU and SMC are intertwined with the other remanded claims, and a decision may not be rendered on these claims until the development ordered below is completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all records of medical treatment from the Las Vegas, Seattle, and Loma Linda VAMCs.  Private records associated with the claims file document VA treatment dating from at least 2002-in April 2003, the Veteran reported to a private health care provider that he recently moved from Las Vegas where he received medical care at the Las Vegas VAMC.    

2.  Upload a copy of the July 2014 VA examination report to VBMS. 

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral hip disabilities.  The claims file must be made available to and reviewed by the examiner.

The examiner should identify all manifestations of the service-connected bilateral hip disabilities.  The examination must include range of motion studies of the hips.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  
Both hips must be tested for pain on both active and passive range of motion with weight bearing and nonweight bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner should further address whether there is ankylosis of the hips, and if so, whether it is favorable, intermediate, or unfavorable. 

The examiner should also determine whether the Veteran's left hip manifests residuals of a prosthetic implant that most nearly approximate moderately severe residuals of weakness, pain, or limitation of motion; markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis; or, painful motion or weakness such as to require the use of crutches.  

A complete rationale should be provided for all expressed opinions.

4.  Issue a SOC in response to the January 2017 NOD on the issues of entitlement to an initial rating in excess of 30 percent for atrophy of the right lower extremity and entitlement to an effective date earlier than August 22, 2016 for the award of service connection.  Inform the Veteran and his representative of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these matters, ensure that any indicated development is completed before the case is returned to the Board.
5.  Then, readjudicate the claims on appeal, to include the claims for entitlement to TDIU and SMC.  If the benefits sought are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


